                                UNITED STATES DISTRICT COURT
                                                   FORTHB
                                  EASTERN DISTRICT OF NEW YORK
Douglas C Pahner                                                                   Theodore Roosevelt Federal Courthouse
Clerk of Court                                                                         Emanuel Cellar Federal Courthouse
                                                                                                        225 Cadman Plaza &st
                                                                                                          Brooklyn, NY 11201
Brenna Mahoney                                                                                                          (718) 613-2270
Chief Deputy

Carol McMahon                                                                        Alfonse D'Amato Federal Courthouse
                                                                                                                   100 Federal Plaza
Chief Deputy
                                                                                                        Central Islip, NY 11722
                                                                                                                        (718} 613-2270



                                                             January 18, 2019                                                 :   •   '·I'



David M. Trotman,Jr. (#18-A-4180)
Five Points Correctional Facility
State Route 96
                                                                                       *      JAN 18 2D19
P.O. Box 119                                                                           LONG ISLANJ · · -
Romulus, NY 14541                                                                                         '\._,.    I    •   -•-




  Re: 18-CV-2180OFB)(SIL), 18-CV-2481QFB)(SIL), 18-CV-271 lQ'FB)(SIL) and 18-CV-3577(JFB)(SIL)

Deu Mr. Trotman:

Pursuant to yow: letter dated January 14, 2019, received by the Court on January 17, 2019, please find the
enclosed docket sheets for each of the above-referenced actions. Each docket sheet includes all filings to
date.

Additionally, you requested that we exchange the Pro Se Manual that was provided to you for the Eastern
District Manual. Please be advised that this manual is a joint manual used by both the Southem and
Eastern Districts of New York.

Lastly, you requested that we provide you with the total amount owed fot each of your actions. To obtain
this information, please contact the EDNY Financial Department located in the Brooklyn Courthouse.
Alternatively, you may inquire with the prison directly.

Please contact the Pto Se Office if you require further assistance.


                                                                      Sincerely,



                                                                       -)~
                                                                  J. Grady
                                                                      Pro Se Office
                                                                      100 Federal Plaza
                                                                      Central Islip, NY 11722
                                                                      (631) 712-6060




Enc.
Copy mailed to litigant 1/18/19
